Name: Council Regulation (EEC) No 3685/83 of 22 December 1983 on export arrangements for certain types of non-ferrous metal waste and scrap
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 368/ 10 Official Journal of the European Communities 29 . 12. 83 COUNCIL REGULATION (EEC) No 3685/83 of 22 December 1983 on export arrangements for certain types of non-ferrous metal waste and scrap Regulation (EEC) No 223/77 of 22 December 1976 on provisions for the implementation of the Community transit procedure and for certain simplifications of that procedure (6) apply only if the measures introducing export restrictions provide for their application ; Whereas the Committee set up by Regulation (EEC) No 2603/69 has been consulted, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2603/69 of 20 December 1969 establishing common rules for exports ('), as amended by Regulation (EEC) No 1 934/82 (2), and in particular Article 7 thereof, Having regard to Council Regulation (EEC) No 1023/70 of 25 May 1970 establishing a common procedure for administering quantitative quotas (3), as last amended by the 1979 Act of Accession , and in particular Article 2 thereof, Having regard to the proposal from the Commission, Whereas, under Regulation (EEC) No 3440/82 (4), exports of aluminium and lead waste and scrap were made subject, for 1983 , to production of a prior export licence to be issued by the relevant authorities of the Member States according to procedures to be laid down ; whereas this arrangement expires on 31 December 1983 ; whereas for aluminium waste and scrap the issue of export licences was suspended by Regulation (EEC) No 3300/83 (5) until 31 December 1983 ; Whereas , in order to avoid supply difficulties for copper ash and residues and for copper waste and scrap , Community quantitative export quotas were fixed in Regulation (EEC) No 3440/82 ; whereas these quotas remain in force until 31 December 1983 ; Whereas it has proved necessary to retain, for 1984, the quantitative export quotas in force for copper products and the export licence arrangement for aluminium and lead products ; whereas this arrange ­ ment should enable, by the monitoring procedures laid down , export trends in these products to be followed closely since some of them in particular have shown a very rapid increase in the course of the year ; Whereas the estimate of requirements is a satisfactory criterion for the allocation of the said quotas ; Whereas the provisions relating to the monitoring of intra-Community trade laid down in Commission Article 1 1 . Community exports between 1 January and 31 December 1984 of aluminium waste and scrap falling within subheading 76.01 B of the Common Customs Tariff and lead waste and scrap falling within sub ­ heading 78.01 B shall be subject to production of an export licence to be issued by the relevant authorities of the Member States . The licence shall be issued free of charge, for such quantities as are requested subject to the provisions set out below. 2. The export licence shall be issued within not more than 15 working days of the date of the request, on presentation by the applicant of a sale contract for the entire quantity requested. The licence shall be valid for two months. 3 . Each Member State shall inform the Commission of the following within the first 15 days of each month : (a) the quantities in tonnes and the prices of the products for which export licences have been issued during the previous month ; (b) the quantities in tonnes of products which have been exported during the month preceding that referred to under point (a) ; (c) the quantities in tonnes authorized for export or exported as part of inward or outward processing arrangements ; (d) the third country of destination . The Commission shall pass this information to the Member States .(') OJ No L 324, 27. 12. 1969, p. 25 .(2) OJ No L 211 , 20 . 7. 1982, p. 1 . O OJ No L 124, 8 . 6 . 1970, p. 1 . (4) OJ No L 362, 23 . 12 . 1982, p. 5 . ( 5) OJ No L 327, 24. 11 . 1983, p. 1 . (6) OJ No L 38 , 9 . 2. 1977, p. 20 . 29 . 12. 83 Official Journal of the European Communities No L 368/ 11 Article 2 Community quantitative export quotas shall be estab ­ lished as follows for 1984 : (tonnes) CCT heading No Description Quantity ex 26.03 Ash and residues of copper and copper alloys 22 300 ex 74.01 D Waste and scrap of copper and copper alloys 35 300 customs warehousing procedure (2) or in free zones in accordance with Council Directive 69/75/EEC of 4 March 1969 on the harmonization of provi ­ sions laid down by law, regulation or administra ­ tive action relating to free zones (3). Where the goods have been obtained under an inward proces ­ sing arrangement the conditions referred to in the first indent must be observed. The provisions of Article 1 (3) (c) and (d) shall apply. 2. Temporary exports of the goods referred to in Article 2 shall be charged against the quota of the exporting Member State . However, decisions allowing goods not to be exchanged under the arrangements provided for by Council Directive 76/ 119/EEC of 18 December 1975 on the harmonization of provisions laid down by law, regulation or administrative action in respect of outward processing (4) may be taken by the procedure set out in Article 11 (2) and (3) of Regulation (EEC) No 1023/70 following consultation of the Committee for Customs Processing Arrangements set up by Article 26 of Directive 69/73/EEC. Article 5 Regulation (EEC) No 223/77 shall apply to the move ­ ment within the Community of the products listed in Article 2. Article 6 The Council shall decide in due time and in any case before 31 December 1984 on the measures to be taken regarding the export of the products listed in Articles 1 and 2 after the validity of this Regulation has expired. Article 7 This Regulation shall enter into force on 1 January 1984. It shall apply until 31 December 1984. Article 3 The quotas fixed in Article 2 shall be allocated accor ­ ding to the estimate of requirements . Article 4 1 . Exports of the goods referred to in Article 2 shall not be charged against the quota of the exporting Member State :  where the goods are exported in the unaltered state or as compensating products within the meaning of Council Directive 69/73/EEC of 4 March 1979 on the harmonization of provisions laid down by law, regulation or administrative action in respect of inward processing (') as long as goods complying with the conditions of Articles 9 and 10 of the Treaty are not used in the manufacture of the said compensating products . Equivalent compensation shall not be authorized ;  where goods not complying with Articles 9 and 10 of the Treaty are exported after having been placed in customs warehouses in accordance with Council Directive 69/74/EEC of 4 March 1969 on the harmonization of provisions laid down by law, regulation or administrative action relating to This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1983 . For the Council The President C. VAITSOS (2) OJ No L 58 , 8 . 3 . 1969, p . 7. 0 OJ No L 58 , 8 . 3 . 1969, p 11 . 0 OJ No L 24, 30 . 1 . 1976, p . 58 .(') OJ No L 58 , 8 . 3 . 1969, p. 1 .